Exhibit 10.4
EXECUTION VERSION






 FIRST AMENDMENT TO TERM LOAN AGREEMENT


THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is dated as of
November 2, 2016 among PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation (the “Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Loan Agreement (as defined
below).


R E C I T A L S


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Term Loan Agreement, dated as of May 20, 2016 (as
amended or modified from time to time, the “Loan Agreement”);


WHEREAS, the Borrower has requested a modification to the Loan Agreement as
described below; and


WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
agree to such modification, subject to the terms set forth herein as more fully
set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


A G R E E M E N T


1.Amendments to Loan Agreement.


(a)    The definition of “Material Lease” in Section 1.1 of the Loan Agreement
is hereby deleted in its entirety.


(b)    The following definition in Section 1.1 of the Loan Agreement is amended
and restated in its entirety to read as follows:


“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations


PUBLIC SERVICE COMPANY OF NEW MEXICO
FIRST AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------




and liabilities of such Person incurred in connection with any transaction or
series of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP) and (k)
all indebtedness referred to in clauses (a) through (j) above secured by any
Lien on any property or asset owned or held by such Person regardless of whether
the indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person.


(c)    Section 6.18 and Section 6.19 of the Loan Agreement are hereby deleted in
their entirety and replaced with the following:


6.18    [Reserved].


6.19    [Reserved].


(d)    Section 7.2 of the Loan Agreement is amended and restated in its entirety
to read as follows:


7.2     Financial Covenant.


The ratio of (a) Consolidated Indebtedness to (b) Consolidated Capitalization
shall be less than or equal to 0.65 to 1.0 as of the last day of any Fiscal
Quarter.


(e)    Clause (o) of Section 8.5 of the Loan Agreement is amended to read as
follows:


(o) Liens on Property that is subject to a lease that is classified as an
operating lease as of the Closing Date but which is subsequently converted to a
capital lease,


(f)    Schedule 6.18 and Schedule 6.19 to the Loan Agreement are hereby deleted
in their entirety.


(g)    Footnote 3 in Schedule 1 to Exhibit 7.1(c) to the Loan Agreement is
hereby deleted.


2.Effectiveness. This Amendment shall be effective as of the date first written
above; provided that on or before such date the Administrative Agent shall have
received (i) copies of this Amendment duly executed by the Borrower, the
Administrative Agent and the Required Lenders and (ii) the Administrative
Agent’s and its affiliates’ fees and expenses (including fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment.


3.Ratification of Loan Agreement. The term “Loan Agreement” as used in each of
the Loan Documents shall hereafter mean the Loan Agreement as amended and
modified by this Amendment and as amended and modified from time to time
hereafter. Except as herein specifically agreed, the Loan Agreement, as amended
by this Amendment, is hereby ratified and confirmed and shall remain in full
force and effect according to its terms. Each party hereto acknowledges and
consents to the modifications set forth herein and agrees that, other than as
explicitly set forth in Section 1 above, this Amendment does not impair, reduce
or limit any of its obligations under the Loan Documents (including, without
limitation, the indemnity obligations set forth therein) and that, after the
date hereof, this Amendment shall constitute a Loan Document.




PUBLIC SERVICE COMPANY OF NEW MEXICO
FIRST AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------




4.Authority/Enforceability. The Borrower represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or similar laws affecting creditors’ rights generally or by
general principles of equity.
 
(c)    Other than the filing of annual short-term financing plans with the New
Mexico Public Regulation Commission in the normal course of business, and such
Commission’s actions thereon, no consent, approval, authorization or order of,
or filing, registration or qualification with, any court or Governmental
Authority or third party is required in connection with the execution, delivery
or performance by the Borrower of this Amendment that has not been obtained or
completed.


5.Representations and Warranties. The Borrower represents and warrants to the
Lenders that (a) the representations and warranties of the Borrower set forth in
Section 6 of the Loan Agreement are true and correct as of the date hereof,
unless they specifically refer to an earlier date, (b) no event has occurred and
is continuing which constitutes a Default or an Event of Default, and (c) it has
no claims, counterclaims, offsets, credits or defenses to its obligations under
the Loan Documents, or to the extent it has any, they are hereby released in
consideration of the Lenders party hereto entering into this Amendment.


6.No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Loan Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would be reasonably expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.


7.Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (.pdf) shall be
effective as an original.


8.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.




[remainder of page intentionally left blank]
 




PUBLIC SERVICE COMPANY OF NEW MEXICO
FIRST AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




BORROWER:
 
PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation


By:    /s/ Elisabeth Eden                
Name:    Elisabeth Eden
Title:    Vice President and Treasurer






Signature Page to
PUBLIC SERVICE COMPANY OF NEW MEXICO FIRST AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------





LENDER:
 
JPMORGAN CHASE BANK, N.A.,
individually in its capacity as a Lender and in its capacity as Administrative
Agent


By:    /s/ Helen D. Davis                
Name:    Helen D. Davis                
Title:    Executive Director                
 




Signature Page to
PUBLIC SERVICE COMPANY OF NEW MEXICO FIRST AMENDMENT TO LOAN AGREEMENT